Appeal by the defendant from an order of the County Court, Suffolk County (Weber, J.), dated May 1, 2002, which, pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s *597determination to designate the defendant a level three sex offender was supported by clear and convincing evidence, based on the facts contained in the presentence investigation report, and the case summary and risk assessment instrument of the Board of Examiners of Sex Offenders (see Correction Law § 168-n; People v Angelo, 3 AD3d 482 [2004]; People v Oquendo, 1 AD3d 421 [2003], lv denied 1 NY3d 599 [2004]; People v Baker, 303 AD2d 570 [2003]). Altman, J.P., H. Miller, Krausman and Cozier, JJ., concur.